Amendment No. 3

to the

Syntroleum Corporation Secured Promissory Note

Dated February 1, 2003

 

THIS AMENDMENT NO. 3 (the “Amendment”) is entered into and made effective on the
10th day of May 2006 (the “Effective Date”), by and between MARATHON OIL
COMPANY, an Ohio Corporation (“Marathon” or “Lender”), and SYNTROLEUM
CORPORATION, a Delaware Corporation (“Syntroleum” or “Borrower”).

WHEREAS, Lender and Borrower are parties to a Syntroleum Corporation Secured
Promissory Note entered into as of the 1st day of February 2003, pursuant to
which Lender agreed to lend to Borrower up to two million three hundred thousand
dollars (US$ 2,300,000.00) upon the terms and conditions contained therein; and

WHEREAS, Lender and Borrower amended the Syntroleum Corporation Secured
Promissory Note by the Amendment No. 1 entered into and made effective as of the
9th day of June 2004, pursuant to which Lender and Borrower agreed to amend and
modify the Note upon the terms and conditions contained therein; and

WHEREAS, Lender and Borrower amended the Syntroleum Corporation Secured
Promissory Note by the Amendment No. 2 entered into and made effective as of as
of the 4th day of March 2005, pursuant to which Lender and Borrower agreed to
amend and modify the Note upon the terms and conditions contained therein; and

WHEREAS, Lender and Borrower desire to further amend certain terms and
conditions of the Note as set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties agree as follows:

Section 1. Merger of Note and Prior Amendments. For the purposes of this
Amendment, the Syntroleum Secured Promissory Note entered into and made
effective as of the 1st day of February 2003, the Amendment No. 1 entered into
and made effective as of the 9th day of June 2004 and the Amendment No. 2
entered into and made effective as of the 4th day of March 2005 shall
collectively be referred to henceforth as the “Note,” subject to the conditions,
covenants and modifications thereof.

Section 2. Definitions. For the purposes of this Amendment, terms used herein
and not otherwise defined herein shall have the same meaning as set forth in the
Note.

Section 3. Amendment to Section 1(k). The definition of Maturity Date set forth
in Section 1(k) in the Note is hereby deleted in its entirety and is hereby
replaced with the following: “Maturity Date means December 15, 2006.”

Section 4. Amendment to Section 4(d). The second sentence of the last paragraph
of Section 4(d) in the Note is hereby deleted and is hereby replaced with the
following:

“In the event that Lender has not notified Borrower of its election under this
Section 4(d)(ii) within twenty (20) business days after the Maturity Date,
Lender shall be deemed to have elected payment in the form specified in Section
4(d)(ii)(x).”

Section 5. Effective Date. This Amendment shall become effective immediately
upon the Effective Date as stated herein the first paragraph of this Amendment.

 

 

Page 1

 



Amendment No. 3

to the

Syntroleum Corporation Secured Promissory Note

Dated February 1, 2003

 

 

Section 6. Instrument Pursuant to Note. This Amendment is executed pursuant to
the Note, and this Amendment shall, unless otherwise expressly indicated herein,
be construed, administered and applied in accordance with all of the terms and
provisions thereof. Except as expressly amended hereby, all of the
representations, warranties, terms, covenants, conditions and other provisions
of the Note shall remain in full force and effect in accordance with the
provisions thereof as in existence on the date of this Amendment. The Amendment
set forth herein shall be limited precisely as provided for herein and shall not
be deemed to be a waiver of, amendment of, modification of, or consent to any
other term or provision of the Note, or, except as contemplated herein, of any
term or provision of any other document contemplated thereby. After the
Effective Date, any reference to the Note shall mean the Syntroleum Corporation
Secured Promissory Note entered into and made effective as of the 1st day of
February 2003, the Amendment No. 1 entered into and made effective as of the 9th
day of June 2004, the Amendment No. 2 entered into and made effective as of the
4th day of March 2005 and as further amended by this Amendment.

Section 7. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns.

Section 8. Amendments. No waiver, amendment or other modification of any of the
terms or provisions of this Amendment shall be effective without the written
consent of each party hereto.

Section 9. Headings. All of the headings in this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 10. Governing Law. This Amendment shall be construed and enforced in
accordance with the laws of the State of Oklahoma, without regard to the
conflict of law provisions thereof.

Section 11. Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

In witness whereof, the parties hereto have executed this Amendment by acting
through their respective officers, executives or agents thereunto authorized.

 

Syntroleum Corporation

Marathon Oil Company

 

By: /s/ Greg G. Jenkins

By: /s/ Paul C. Reinbolt

 

Name: Greg G. Jenkins

Name: Paul C. Reinbolt

 

Title: Executive Vice President & CFO

Title: Vice President and Treasurer

 

 

 

Page 2

 

 

 